UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ELLINOIS
Eastern Division

In Re: BK No.: = 19-31573
Tenille Lovaloy
Chapter: 13

Honorable Jacqueline Cox

Debtor(s)

ORDER EXTENDING THE AUTOMATIC STAY

THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

IT IS HEREBY ORDERED
A. That the automatic stay is hereby extended as to all creditors pursuant to §362(c)(3) ¢temeHTy
ordersat_the-Court-” :

  

Enter:

J ly

 

49 2
Dated: United States Bankruptcy Judge
Prepared by:
David M. Siegel
ARDC 620761 i
David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090

(847) 520-8100

Rev: 20170105_bko
